Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Globix Corporation 2200 West Park Drive Westborough, Massachusetts 01581 February 12, 2007 Mr. Eric J. Sandman Senior Vice President and Chief Financial Officer Globix Corporation 2200 West Park Drive Westborough, MA 01581 Re: Severance Dear Eric: This letter is being provided to you as a binding commitment undertaken by Globix Corporation (the Company) to provide you with the payment of severance upon the occurrence of certain events. Pursuant to the unanimous approval by the Compensation Committee of the Companys Board of Directors, you shall receive a severance payment equal to one years base salary in the event that (i) you are actually or constructively terminated from employment with the
